Per Curiam. This was purely an injunction bill to restrain the collection of a tax assessed by the State Board of Equalization upon the capital stock of plaintiff in error. Upon motion the court below dissolved the injunction and dismissed the bill. All the questions made by the plaintiff in error are fully argued and determined in the case of the Pacific Hotel Co. v. Lieb et al. in 83 Ill. 602, and we do not deem it necessary to .re-state the principles there announced. The injunction was properly dissolved, and no other relief being sought by the bill, it was not error to dismiss it upon such motion. Titus v. Mabee, 26 Ill. 257. Decree affirmed.